Citation Nr: 1505205	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-30 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating greater than 10 percent for a skin condition to include chloracne (hereinafter skin condition) as of June 10, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of the Veteran's daughter's spina bifida has been raised by the record in a March 2004 statement (as previously stated in the Board's January 2009 decision), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

As of May 20, 2010, the Veteran's skin condition has been manifested by the need for constant or near-constant systemic therapy and/or flare-ups that cover more than 40 percent of the Veteran's body.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent for a skin condition have been met as of May 20, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

VA law provides, in pertinent part, that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, an increased rating may be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability at that time.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  For this purpose, the evidence must show that the increase in disability was sufficient to warrant a higher rating under the rating criteria.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining the proper date for an increased rating requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record since one year prior to the date of claim to determine when an increase in disability was "ascertainable" in terms of meeting or approximating the criteria for a higher rating.  See id. at 521.

The Veteran's skin condition is currently rated as 10 percent disabling under Diagnostic Code (DC) 7806, which applies to dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806.  The Veteran contends that his skin condition has covered at least 40 percent of his body during flare ups since the time he filed this claim.

Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  Id.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.  If rating the skin condition under DC 7800 (disfigurement of the head, face, or neck) or any of the DCs pertaining to scars (DCs 7801, 7802, 7803, 7804, or 7805) would result in a higher disability rating, the rater is directed to those codes.

A rating of 60 percent is warranted for the Veteran's skin condition.  In this regard, and in consideration of the evidence of record since one year prior to the date of this claim, a May 20, 2010 VA treatment record shows that the Veteran was experiencing erythematous hive like areas on his upper arms and that he was prescribed cortisone for his rash.

In a July 2010 statement, the Veteran testified that the May 2010 treatment record reflected the worsening of his skin condition.  More specifically, the Veteran testified that, as of May 2010, his skin condition now affected at least 50 percent of his body.  The Veteran's statements are competent and credible with regard to his assertions of how much of his body was affected by his skin condition.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay testimony is competent as to matters of firsthand experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).

In addition, the Veteran's testimony is corroborated by an April 2012 private treatment record.  The April 2012 private treatment record reflects that the Veteran's skin condition flares up at least once per month and that the flare ups cover greater than 40 percent of the Veteran's body.

Moreover, a July 2012 VA examination report reflects that the Veteran's skin condition had been treated constantly or near-constantly with corticosteroids for the past 12 months.

Finally, there is no evidence in the record that suggests that the Veteran's skin condition has caused disfigurement of the head, face, or neck, or any scars.  Thus, DCs 7800-7805 are not applicable.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 60 percent for a skin condition have been satisfied as of May 20, 2010, and the appeal is granted.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7806.



ORDER

Entitlement to a rating of 60 percent for a skin condition is granted as of May 20, 2010, subject to the law governing payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


